PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Koziol, Jeffrey, E.
Application No. 15/900,020
Filed: 20 Feb 2018
For: Detachable Display System

: NOTICE OF SUA SPONTE
: WITHDRAWAL OF THE HOLDING
: OF ABANDONMENT
:
:

The instant application has been directed to the Office of Petitions in connection with the Notice of Abandonment mailed April 5, 2021.

The Notice of Abandonment mailed April 5, 2021 improperly indicated that the application was abandoned for failure to timely submit a proper reply to the final Office action mailed June 23, 2020. A review of the record reflect that in response to the final Office action, a Notice of Appeal, Pre-Brief Conference Request, and two-month extension of time were timely filed November 23, 2020. 
In response to the Decision on Pre-Brief Conference Request, a Pre-Brief Appeal Conference Decision was rendered January 13, 2021. In this instance, the time period for reply to the Pre-Brief Appeal Conference Decision is one-month. The time period for reply is extendible pursuant to 37 CFR 1.136(a) based upon the mail date of the Pre-Brief Appeal Conference Decision. Accordingly, the Notice of Abandonment was prematurely mailed as the time period for reply to the Pre-Brief Appeal Conference Decision has not expired.

In view of the premature holding of abandonment, the Notice of Abandonment is hereby VACATED.
 
In view thereof, the holding of abandonment is WITHDRAWN.

It is noted that an appeal brief and three-month extension of time were filed May 13, 2021. Applicant is informed as a courtesy that the appeal brief is not signed in accordance with 37 CFR 1.33(b). Accordingly, applicant’s requirement to submit a proper reply to the Decision on Pre-Brief Appeal Conference Decision remains outstanding, subject to extension of time pursuant to 37 CFR 1.136(a).

This application is being directed to Group Art Unit 2623 for further processing.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions